Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging an administrative determination finding him guilty of refusing a direct order and interfering with a prison employee. While he raises a number of claims, we find it unnecessary to address them because the administrative determination has been reversed and all references to the disciplinary hearing expunged from petitioner’s records since the commencement of this proceeding. Accordingly, the petition must be dismissed as moot (see, Matter of Covington v Coughlin, 222 AD2d 911; Matter of Gaines v Bartlett, 221 AD2d 775).
Mikoll, J. P., Mercure, White, Casey and Peters, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.